 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE LUIS KELLY CUEVAS,                            Case No. 1:18-cv-01281-LJO-JDP
12                       Petitioner,
13            v.                                         ORDER SETTING NEW BRIEFING
                                                         SCHEDULE
14    J. SULLIVAN,
15                       Respondent.
16

17          Petitioner Jose Luis Kelly Cuevas, a state prisoner proceeding without counsel, seeks a

18   writ of habeas corpus under 28 U.S.C. § 2254. Cuevas filed his petition on September 10, 2018.

19   ECF No. 8. On November 26, 2018, respondent filed a motion to dismiss. ECF No. 19. On

20   December 17, 2018, petitioner filed an opposition to respondent’s motion to dismiss, ECF No. 24,

21   and respondents replied on December 24, 2018. ECF No. 25. On August 19, 2019, I issued

22   findings and recommended that the respondent’s motion to dismiss be denied. ECF No. 28. On

23   September 3, 2019, respondent filed objections to the findings and recommendations. ECF No.

24   32. On September 11, 2019, this court issued an order adopting the findings and

25   recommendations and denying respondent’s motion to dismiss. ECF No. 33. No further briefs

26   have been filed in this case. I (1) order the respondent to file an answer to the petition and (2) set

27   a new briefing schedule.

28
                                                        1
 1      Order

 2            1.      Within sixty days of the date of service of this order, respondent must file an

 3                    answer to the petition. Any argument by respondent that petitioner has

 4                    procedurally defaulted on a claim must be raised in the answer, which must also

 5                    address the merits of petitioner’s claims.

 6            2.      Within sixty days of the date of service of this order, respondent must file all

 7                    transcripts and other documents necessary for resolving the issues presented in the

 8                    petition, if not already filed by respondent. See R. Governing § 2254 Cases, Rule

 9                    5(c).

10            3.      Petitioner may file a traverse within thirty days of the date of service of

11                    respondent’s answer. If no traverse is filed within thirty days, the petition and

12                    answer will be deemed submitted.

13            If any party requires additional time, that party should file a motion for amendment of the

14    schedule before a deadline has passed and explain in detail why the party cannot comply with

15    this schedule.

16
     IT IS SO ORDERED.
17

18
     Dated:        October 31, 2019
19                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22            No. 206
23

24

25

26
27

28
                                                          2
